Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System for Securing Calf Hutches.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “may be actuated” in line 22 it is unclear whether the protruding portion does or does not shift the latch arm. This limitation is indefinite.
Claim 10 recites the limitation “may also receive the fastener” in line 10 it is unclear whether the reinforcement plate accepts or does not accept the fastener. This limitation is indefinite.
Claim 19 recites the limitation “may also receive the fastener” in line 26 it is unclear whether the reinforcement plate accepts or does not accept the fastener. This limitation is indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/374,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations stated in claim 1 of the instant appliction are also covered by claim 1 of application 16/374,325.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5(1) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2(1) of copending Application No. 16/374,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations stated in claim 5(1) of the instant appliction are also covered by claim 2(1) of application 16/374,325.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7(1) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6(1) of copending Application No. 16/374,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations stated in claim 7(1) of the instant appliction are also covered by claim 6(1) of application 16/374,325.

Claim 8(1) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4(1) of copending Application No. 16/374,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations stated in claim 8(1) of the instant appliction are also covered by claim 4(1) of application 16/374,325.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9(1) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8(1) of copending Application No. 16/374,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations stated in claim 9(1) of the instant appliction are also covered by claim 8(1) of application 16/374,325.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10(1) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9(1) of copending Application No. 16/374,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations stated in claim 10(1) of the instant appliction are also covered by claim 9(1) of application 16/374,325.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 5, 7, & 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Robins (US 4305611 A).
For claim 1; Robins teaches a latch for attaching to any cooperating, relatively movable structures (column 2; lines 60-68), the latch comprising: 
a receiver flange (fig. 7 (21)) at least partially defining a locking slot (fig. 1 (31)) with an open end (fig. 1 (35)); and 
a latch arm (fig. 1 (27)) shiftable between a closed position in which the latch arm blocks the open end of the locking slot (fig. 1 and column 3; lines 6-16) and an open position in which the latch arm does not block the open end of the locking slot (when (27) is parallel to (13)), 
the latch arm being biased to the closed position (this latch mechanism with be biased closed by gravity do to the added weight on the front portion (33) of arm (27)).
For claim 2;
Robins further teaches a locking slot that is oblique to the latch arm when the latch arm is in the closed position (fig. 1 (27) & (31)).
For claim 5; Robins teaches all limitations as stated above.
Robins further teaches a latch arm that is biased to its closed position by gravity (this latch mechanism with be biased closed by gravity do to the added weight on the front portion (33) of arm (27)).  
For claim 7; Robins teaches all limitations as stated above.
Robins further teaches a latch wherein the latch arm is pivotably mounted to the receiver flange (column 3; lines 6-13).
For claim 8; Robins teaches all limitations as stated above.
Robins further teaches a latch wherein the receiver flange further comprises two spaced- apart vertically-extending plates that define a vertically-disposed channel therebetween in which the latch arm is pivotally-mounted (fig. 1 & 7).
Allowable Subject Matter
Claims 11-18 & 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or fairly render obvious the combination of a latch and a calf hutch.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaura (US 20050241593 A1) which discloses a calf hutch with an eyelet as the securement mechanism. Hampel (US 20180359989 A1) a calf hutch with a securement mechanism on the base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642